Gilfillan, C. J.
Plaintiff sued defendant before a justice of the peace, and made an oral complaint, which, as entered by the justice in his docket, alleged “that the defendant is indebted to him in the sum of one dollar and fifty cents, for services to defendant in looking up title to property in the fall of 1883.” Defendant objected to it as not stating facts sufficient to constitute a cause of action. The objection was overruled, and, there being no answer, the justice, after hearing plaintiff’s evidence, rendered judgment for the plaintiff, which, on appeal to the district court on questions of law alone, was affirmed. Though the complaint is not a model of good pleading, it, is, under the very liberal rule applied in judging of pleadings before justices of the peace, — a rule rendered necessary by the fact that such pleadings are often made by unskilled persons, — sufficient, especially after a trial and judgment. From the allegations it is fairly inferable that the plaintiff rendered services for the defendant (i. e., at his request, or with his knowledge and assent) of the value stated, and that the defendant was to pay, but has not paid him, that amount therefor. It plainly advises defendant that this is the claim made against him, and so performs the office of a pleading. Solomon v. Vinson, 31 Minn. 205. If it be wanting in definiteness as to circumstances and details, the proper remedy was by motion to make it more definite.
Judgment affirmed.